DETAILED ACTION
Claims 1-20 are allowed over the prior art of record. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
 evaluating a push inquiry response from the second node to identify missing data extents detected by the second node during a logical reconstruction of the data set; and reading and sorting, by the first node, the missing data extents by virtual volume block number to create a sorted set of data extents that are transmitting to the second node for resuming the logical reconstruction of the data set.
The above limitations in combination with other limitations of claims 1, 8, and 15 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s remark and amendments, the Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murugesan et al., US 2010/0115182 disclosing mapping a plurality of logical block numbers to a plurality of physical block numbers using a mapper. The physical block numbers are associated with blocks in a flash memory device. A plurality of block statuses of the plurality of free physical block numbers is stored in a replacement table. Each of the block statuses is one of a ready, dirty, and broken status. A destination block in the blocks is written to. The destination block has the ready status. The mapper and the replacement table are updated.
Munson et al., US 2009/0006920 disclosing requesting retransmission of lost blocks from a destination to a source and retransmitting the lost blocks from source to the ultimate destination based on measuring round-trip time of a retransmit request, the round-trip time measured from a time of transmission of a retransmit request from the ultimate destination to a time of reception at the ultimate destination after retransmission from the original source and setting the round-trip time as a minimum retransmission request time for the network connection, wherein the round-trip time includes latencies of the network connection and in data processes at the original source and at the ultimate destination.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/27/2022